                       ---   ---------------·~·-~----------
                                                                                             -- ---- -     - - --   ---           ------            ---·-·-   ----- - -



'   AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                          UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                 UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                     v.                                        (For Offenses Committed On or After November l, 1987)

                    Miriam GONZALEZ-CRUZ (2)                                      Case Number:           18CR3355-AGS

                                                                               BENJAMIN KINGT N, CJA
                                                                               Defendant's Attorney
    REGISTRATION NO.                 71274298
    D -
    THE DEFENDANT:
    IZI pleaded guilty to count(s)         21 OF THE SUPERSEDING INFORMATIO
                                                                                                           BY                                '.)EPUTY
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following                 ~(s"J:-·   -·---·------··--- --·-
                                                                                                                                       Count
    Title & Section                    Nature of Offense                                                                              Nnmber(s)
    8 USC 1325                         AIDING AND ABETTING IMPROPER ENTRY BY AN ALIEN                                                    21
                                       (MISDEMEANOR)




         The defendant is sentenced as provided in pages 2 through    ---'2=---- of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D    The defendant has been found not guilty on count(s)

    00   Count(s)    UNDERLYING COUNTS                                               dismissed on the motion of the United States.

         Assessment: $10.00


         JVTA Assessment*:$
    D
         *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
    oo  No fine                D Forfeiture pursuant to order filed                                       , included herein.
           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.




                                                                                                    G. SCHOPLER
                                                                                                  TES MAGISTRATE JUDGE




                                                                                                                                    18CR3355-AGS
,   AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

    DEFENDANT:                Miriam GONZALEZ-CRUZ (2)                                                 Judgment - Page 2 of2
    CASE NUMBER:              18CR3355-AGS

                                                       IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     30 DAYS (Defendant to be in the custody of Bureau of Prisons every weekend from Friday by 6:30 p.m.
     to Sunday at 6:30 p.m., until the full sentence is served, pursuant to 18 USC 3563(b)(10).




     D     Sentence imposed pursuant to Title 8 USC Section l 326(b).
     G!I   The court makes the following recommendations to the Bureau of Prisons:
           The Court recommends placement in the Western Region (Southern California).




     D     The defendant is remanded to the custody of the United States Marshal.

     D     The defendant shall surrender to the United States Marshal for this district:

           D     at                             P.M.              on
            D    as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
           Prisons:
           oo    on or before FEBRUARY 8, 2019 AT 6:30 P.M.
           D     as notified by the United States Marshal.
           D     as notified by the Probation or Pretrial Services Office.

                                                           RETURN

    I have executed this judgment as follows:

           Defendant delivered on

    at     ~~~~~~~~~~~~
                                              , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                        By                     DEPUTY UNITED STATES MARSHAL


                                                                                                           18CR3355-AGS
